DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “second device” in line 15.  It is suggested to amend the limitation to “the second device”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “the dataset are provided to the second device”.  It is suggested to amend the limitation to “the dataset that are provided to the second device”.
Claims 9 and 20 are objected to because of the following informalities: “…to comprise…”.  Appropriate correction is required.
Claims 10 and 16 are objected to because of the limitation: “one or more of a diagnostic operation, altering a stored data value…executing a function, or disabling a function”.  Since the transaction is performed on the first device (see claim 1), it is suggested to clearly state the transactions recited in the claim are related to the first device.
Claim 18 is objected to because of the limitation: “the at least operation”.  It is suggested to amend the limitation to “the at least one operation”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a network interface to a network” in line 2 and “the dataset” in lines 9-15 render the claim indefinite because the meaning of “a network interface to a network” is unclear (for examination purpose, limitation is broadly interpreted as “a network”) and it is unclear whether “the dataset” is referring to a dataset from the step of “selecting” in the claim or a dataset from the step of “conducting” in the claim.
Regarding claim 3, the limitation “visual information captured by a camera image of the first device” renders the claim indefinite because it is unclear how visual information could be captured by a camera image.  For examination purpose, the limitation is broadly interpreted as “visual information captured by a camera of the first device”.
Regarding claim 6, the limitation “at least one of the first device or the second device performs the transaction” renders the claim indefinite because the transaction is performed by the first device (see claim 1); thus, it is unclear why the transaction is performed by “one of the first device or the second device”.
Regarding claim 7, the limitation “the at least operation requires a datum absent from the dataset” renders the claim indefinite.  First, “the at least operation” should be “the at least one operation”.  Second, the “determining the dataset is complete” in the claim is based on whether the “datum” is absent; thus, the limitation should be “a datum required by the at least one operation is absent from the dataset”. 
Regarding claim 11, the limitations “a network interface to a network” in line 2 and “the first device” in line 14 render the claim indefinite because the meaning of “a network interface to a network” is unclear (for examination purpose, limitation is broadly interpreted as “a network”) and it is unclear why the transaction is completed on the “first device” instead of the “third device” (In light of specification and the claim, the transaction should be completed by the third device).  
In addition, there is insufficient antecedence basis for the limitation “the first device” in the claim.
Regarding claims 13-14, the limitation “the first device” renders the claims indefinite because the second communication is associated with the third device according to claim 11, but the second communication is associated with the first device in the claim.
Regarding claim 17, the limitation “the dataset” in lines 6-12 renders the claim indefinite because it is unclear whether “the dataset” is referring to a dataset from the step of “selecting” in the claim or a dataset from the step of “conducting” in the claim.
Allowable Subject Matter
Claims 1, 11 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688